Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is in response to the original filing of 6-5-2019. Claims 1-20 are pending and have been considered below:

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being 
unpatentable over Krishnan et al. (“Krishnan” 20190138600 A1) in view of Kumar et al. (“Kumar” 20150350443 A1) and Linden et al. (“Linden” 20200334568 A1). 
Claim 1: Krishnan discloses an information handling system operating a custom chat bot integration software system comprising: a processor generating a customized chat bot integration system for interfacing with a plurality of data formats for fulfillment of customized chat bot responses to chat bot queries via integration of a natural language processing platform within a chat bot specific integration process (Paragraphs 31, 58 and 82; bot builder for customizing using natural language),
the chat bot interface player for receiving a chat bot query (Figure 6a and Paragraphs 55-61); 
the processor accessing the natural language processing platform for recognition of an intent in a received chat bot query (Figure 6a and Paragraphs 55-61; intent); 
the processor conducting fulfillment routing by determining whether a received intent requires a dynamic response by accessing a fulfillment and response database for recognized keywords in the received intent (Figure 6a and Paragraphs 55-61; keyword trigger for different dialogs/responses);  
the processor accessing internal or external data sources via the chat bot specific integration process to fulfill slots requiring a dynamic response or utilizing a natural language processing platform response for simpler query responses to compose a chat bot query response (Paragraphs 58, 66, 70 and 82; access of different dialogs); 
and the chat bot interface player presenting the chat bot query response (Figure 8b; response). 
Krishnan discloses a bot builder but may not explicitly disclose a customized visual model with a plurality of visual modeling elements selected from a menu of visual modeling elements corresponding to code sets for interfacing with the plurality of data formats for data retrieval and storage; 
Kumar is provided because it discloses an interaction flow system for a contact agent (i.e. chatbot) (Paragraphs 122 and 160) and further provides a visual model of building blocks that can be dragged and dropped to build the interaction flow (Paragraph 82-85).
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to apply a known technique to a known device ready for improvement and incorporate visual building blocks into the bot builder of Krishnan. One would have been motivated to provide the functionality because it expands programming capability and enhances feedback thereby improving system operability.
Krishnan also may not explicitly disclose wherein the customized chat bot integration system is generated from a model for interfacing with the natural language processing platform, and for interfacing with a chat bot interface player; 
Additionally a slot determination and intent combination is not explicitly disclosed. 
Linden is provided because it discloses a conversational bot that provides a trainer interface (Figure 3a and Paragraph 47) that uses analysis models (Paragraphs 21-23) to capture natural language inputs (Paragraph 49) and further determines intent and slot combinations to fulfil that can be triggered based on interaction with the chat bot (Paragraphs 50-53, 62, 64-65; response path added).
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to apply a known technique to a known device ready for improvement and incorporate the functionality of the conversational bot trainer in the system of Krishnan. One would have been motivated to provide the functionality because it expands the analysis capability and allows for further customization improving system operability.
Claim 2: Krishnan, Kumar and Linden disclose an information handling system of claim 1, wherein the chat bot specific integration process accesses a process integration involving multiple databases of differing formats to compose the dynamic chat bot query response (Krishnan: Paragraph 66; different dialogs, Kumar: Paragraph 77, Linden: Paragraphs 36 and 89). 
Claim 3: Krishnan, Kumar and Linden disclose an information handling system of claim 1, wherein the chat bot specific integration process determines the response received from the natural language processing platform based on previous chat bot queries and responses recorded in a fulfillment and response database established with the customized chat bot integration system (Krishnan: Paragraphs 35 and 67, Linden: Paragraph 21 and 24; previous responses captured). 
Claim 4: Krishnan, Kumar and Linden disclose an information handling system of claim 1 further comprising: the modeling elements corresponding to code sets including: a chat bot template process flow for integration with a natural language processor platform code set and one or more connector code sets comprising data required for electronic communication in accordance with a specific application programming interface; and an external data partner code set comprising data required for electronic communication with a specific external data partner's system (Krishnan: Paragraphs 18 and 58; natural language engine and Linden: Paragraph 100; external resources).
Claim 5: Krishnan, Kumar and Linden disclose an information handling system of claim 1 but may not explicitly disclose further comprising: a fulfillment and response database for storing chat bot conversation log data for status and fulfillment success of chat bot query responses, chat bot query responses, and association of intent and slot combinations with chat bot query responses or data locations (Linden: Paragraphs 24 and 41; correct/successful response). 
Claim 6: Krishnan, Kumar and Linden disclose an information handling system of claim 5 further comprising: the fulfillment and response database utilized with an artificial intelligence system to categorize successful or missed chat bot query responses for machine learning association with intent and slot combinations (Linden: Paragraph 21, 40 and 56 (machine learning).
Claim 7: Krishnan, Kumar and Linden disclose an information handling system of claim 5 further comprising: the customized chat bot integration system detects a reply miss in the fulfillment and response database and the processor generating a connector import wizard user-interface allowing an administrator to provide response customization inputs to be associated with the received intent and slot combination (Linden: Figure 3b and Paragraphs 59-60 and 64).
Claim 8 is similar in scope to claims 1 and 5-7 and therefore rejected under the same rationale. 
Claim 9: Krishnan, Kumar and Linden disclose a method of claim 8 further comprising: detecting an intent and slot combination and triggering a flow override to generate a follow-on chat bot conversation response comprising a follow-up question or an add-on statement via the chat bot interface player to a user (Linden: Figure 3b and Paragraphs 59-60 and 64 and Krishnan: Paragraph 23).
Claim 10: Krishnan, Kumar and Linden disclose a method of claim 9, wherein the follow-on chat bot conversation response relates to a lead for pursuing further interest from a chat bot user (Krishnan: Figures 8a-b and Paragraphs 23 and 59; further interest through the interaction). 
Claim 11: Krishnan, Kumar and Linden disclose a method of claim 9, wherein the follow-on chat bot conversation response relates to an inquiry to a chat bot user of whether a sales rep is desired (Krishnan: Paragraph 47; request agent for booking). 
Claim 12: Krishnan, Kumar and Linden disclose a method of claim 9, wherein the follow-on chat bot conversation response relates to an inquiry to a chat bot user of whether additional information related to the chat bot query is desired (Linden: Paragraph 65; any other inputs needed). 
Claim 13: Krishnan, Kumar and Linden disclose a method of claim 8, wherein modifying and customizing the visual interface modeling elements via the import wizard user-interface includes drop down menus and customized data entry fields for customization of the visual interface modeling elements to operate in accordance with the native interface rules of data sources in an enterprise (Krishnan: Figures 3-4 Paragraphs 29 and 45; drop down wizard; Kumar: Paragraph 84; menu Linden: Paragraph 42).
Claim 14: Krishnan, Kumar and Linden disclose a method of claim 8, wherein the chat bot conversation history includes storing customized chat bot operation data relating to chat bot conversation log data for status and fulfillment success of chat bot query responses and storing chat bot query responses (Krishnan: Paragraphs 35 and 67-68 and Linden: Paragraphs 23, 35-36 and 89; store updated response). 
Claim 15 is similar in scope to claims 1 and 8 and therefore rejected under the same rationale. 
Claim 16: Krishnan, Kumar and Linden disclose an information handling system of claim 15, wherein the fulfillment and response database stores chat bot query fulfillment history, chat bot query status logs, and responses to previous chat bot queries to be associated with intent and slot combinations via machine learning categorization for use with generating chat bot query responses by the customized chat bot integration software system (Krishnan: Paragraph 57; interface trains the bot and Linden: Paragraph 21, 40 and 56 (machine learning).
Claim 17: Krishnan, Kumar and Linden disclose an information handling system of claim 16, wherein the fulfillment and response database stores association of intent and slot combinations with chat bot query responses or data locations (Krishnan: Paragraph 66; different dialogs, Kumar: Paragraph 77, Linden: Paragraphs 23, 35-36 and 89; store updated response). 
Claim 18: Krishnan, Kumar and Linden disclose an information handling system of claim 15, wherein an action router visual interface modeling element detects an intent and slot combination to trigger a flow override to generate a follow-on chat bot conversation response comprising a follow-up question or an add-on statement to a received chat bot query via the chat bot interface player to a user (Linden: Paragraphs 64-65; follow up response).
Claim 19: Krishnan, Kumar and Linden disclose an information handling system of claim 18, follow-on chat bot conversation response relates to an inquiry to a chat bot user of whether an immediate link to a sales rep or additional information related to the chat bot query is desired (Linden: Paragraphs 64-65 and Krishnan: Paragraph 47; request agent for booking). 
Claim 20: Krishnan, Kumar and Linden disclose an information handling system of claim 15, wherein modifying and customizing the visual interface modeling elements in a customized chatbot integration software system includes customizing the graphical appearance of a chat bot interface player embedded in an enterprise website via the import wizard user-interface for the chat bot interface player (Krishnan: Figures 3-4 Paragraphs 29 and 45; drop down wizard and Linden: Paragraph 49).
Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Vaughn et al. 20200379836 A1 (Paragraph 43)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHERROD L KEATON whose telephone number is (571)270-1697. The examiner can normally be reached on MONDAY -FRIDAY 9:30-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve Hong can be reached on 571-272-4124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-3800.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SHERROD L KEATON/Primary Examiner, Art Unit 2178                                                                                                                                                                                                        10-20-2021